UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIGI GIROTTO,

 

Plaintiff,
-against-

ORDER

W13 PIZZA LLC, a New York limited liability
company, SCAFA, LLC, a New York limited 19 Civ. 11400 (GBD)
liability company,

Defendants.

GEORGE B. DANIELS, District Judge:

The July 15, 2021 initial conference is cancelled. Despite this case being filed in December
2019, Defendants have yet to appear. Plaintiff shall move for entry of default judgment within
thirty (30) days of this order. Failure to do so will result in this case being closed.
Dated: June 23, 2021

New York, New York
SO ORDERED.

GEPROEB. DANIELS
ITEDSTATES DISTRICT JUDGE

 

 

 
